McCOY, J.
It appears from the record that one Kaump was engaged in the merchandising business at Broadland, S. D.; that he was indebted to Knapp & Spencer Company, defendant; that such indebtedness was past due and unpaid, - and was placed in the hands of one Culhane, an attorney for -colllection; that in July, 1910, Culhane called upon Kaump in relation to the payment of 'such indebtedness; 'that such indebtedness was not paid, and in November following -a judgment was taken by Knapp & Spencer Company against Kaump on account of such indebtedness for the sum of $636.70, and on the 1st day of December execution was levied on the entire stock of merchandise of Kaump to satisfy said judgment and execution; that on the 10th day of December, Kaump, having made a sale of said merchandise, paid said judgment and costs, amounting to $711.57, from the proceeds of 'such sale; that on January .15, 1911, petition was filed in the federal court by other creditors to have Kaump adjudged an involuntary bankrupt, and on April 8, 1911, Kaump was adjudicated to be a bankrupt, and Fred G. Huntington, the plaintiff, appointed trustee in bankruptcy, who brings this suit to- recover from Knapp & Spencer Company the said amount of $711.57 paid to satisfy said judgment, claiming- that by such payment defendant secured an unlawful preference, in violation of the ■ bankruptcy laws. There were findings and judgment in favor of plaintiff and defendant ap^peals.
Two questions are presented on the merits: First. Does the evidence show that Kaump was insolvent at the time said payment was made satisfying said judgment? Second. Did defendant at the time of said payment have reasonable cause to believe -that Kaump was insolvent at the time of said payment? These were both disputed questions of fact, in relation to each of which there was some conflict in the testimony. We are *317of the opinion there was sufficient evidence before the court to warrant and justify the. findings of the trial court. It will serve no useful purpose .to set. out or further refer, to the evidence herein. Assignments of error are made relating to the reception or rejection, of evidence, all of which have been examined, and we are of the view that no prejudicial error exists therein.
The judgment and order appealed -from are affirmed.